962 F.2d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jorge CANCHOLA-LARIOS, Defendant-Appellant.
No. 91-50343.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 7, 1992.

Before ALARCON, WILLIAM A. NORRIS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Jorge Canchola-Larios appeals pro se the denial of his motion under Federal Rule of Criminal Procedure 36 to correct a clerical error in his judgment and commitment order.   We affirm.


3
Canchola-Larios was convicted after a jury trial of one count of conspiracy to distribute and possess with intent to distribute heroin, in violation of 21 U.S.C. § 846, and one count of possession of heroin with intent to distribute in violation of 21 U.S.C. § 841(a)(1).   The court imposed concurrent sentences of ten years imprisonment and five years supervised release on each count.


4
Canchola-Larios contends that the district court erred in not specifying, in the judgment and commitment order, that he is eligible for parole.   This contention is without merit.   In addition to his conspiracy conviction, Canchola-Larios was convicted of possession of more than 1 kilogram of heroin with intent to distribute.   At the time of his crime, 21 U.S.C. § 841(b)(1)(A) required a minimum ten-year sentence for a violation of 21 U.S.C. § 841(a) involving 1 kilogram or more of a mixture containing heroin.   Section 841(b)(1)(A) further provided that "[n]o person sentenced under this subparagraph shall be eligible for parole during the term of imprisonment imposed therein."   Accordingly, Canchola-Larios is not eligible for parole.


5
The judgment of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3